352 F.2d 77
Joseph M. ARAGON, Appellant,v.R. A. WATHEN and C. A. Young, Appellees.
No. 20149.
United States Court of Appeals Ninth Circuit.
Oct. 26, 1965, Rehearing Denied Dec. 6, 1965.

Joseph M. Aragon, in pro. per.
Thomas C. Lynch, Atty. Gen., of Cal., Wm E. James, Asst. Atty. Gen., David S. Sperber, Deputy Atty. Gen., Los Angeles, Cal., for appellees.
Before KOELSCH and ELY, Circuit Judges, and BEEKS, District Judge.
PER CURIAM.


1
This appeal is from dismissal of a complaint asserting a claim under the Civil Rights Acts.  42 U.S.C. 1983, 1985 and 28 U.S.C. 1343.  The appellant is a prisoner under conviction by a state court, and he alleges that prison authorities, the appellees, conspired to prevent his converting a government bond into cash.  He asserts that he was thereby unlawfully deprived of a constitutional right.


2
The District Court properly dismissed the action.  Appellant's grievance is not of such quality as will support a claim for relief under the Civil Rights Acts.  It appears to arise from exercise of regulatory supervision which, absent a showing of unmistakable abuse, must rest within the discretion of prison officials.  See United States ex rel. Wagner v. Ragen,213 F.2d 294 (7th Cir.), cert. denied, 348 U.S. 846, 75 S. Ct. 68, 99 L. Ed. 667 (1954); Adams v. Ellis, 197 F.2d 483 (5th Cir. 1952); Stroud v. Swope, 187 F.2d 850 (9th Cir.), cert. denied, 342 U.S. 829, 72 S. Ct. 53, 96 L. Ed. 627 (1951).


3
Affirmed.